Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/21 has been entered.
This is a No-Final Action for the reissue application 16/592,360 of U.S. Patent No. 9,880,808, published on 1/30/18.  In primary amendment filed on 10/03/19, claim 21 were added.
The response filed on 2/19/21, claims 1-21 are pending, and claims 1-21 were amended.
Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,880,808 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/149,487, filed on 2/23/14.

Response To Argument
Applicant argued Paik and Balasuriya fail to teach: 
“based on the user voice input not corresponding to the command stored in the storage, perform a function of a display apparatus corresponding to control information received from the external server via the communicator, and control the display to display a guide information corresponding to the user voice input, wherein the guide information, including at least one of information related to a text included in the user voice input, is received with the control information from the external server via the communicator,”
Specifically, applicant argued that Paik and Balasuriya do not teach “communication of the voice command with the function.”  As an example, applicant point to a case of mismatch where user asked for “Call John smith” and the system provided “Call Dr. Smith.”  

The limitation states “based on the user voice input NOT corresponding to the command stored in the storage…. Display a guide….including at least one of information related to a text included in the user voice input…”  And Paik’s mismatch example teaches this limitation because the voice command “Call John Smith” does not have a corresponding command in the storage, the guide suggests “Call Dr. Smith” that included the related text “Smith.” (see Paik p0022-25, p0029-0030)
Therefore, the combination of Paik and Balasuriya teaches the limitation. 


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-3, 6-8, 11, 12, and 17-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paik 2012/0265536 in view of Balasuriya 2003/0139924.

  #
16/592,360
Paik 2012/0265536 in view of Balasuriya 2003/0139924
21
A display apparatus comprising:
Paik p0019

A voice input;
Paik p0019

A communicator configured to communicate with an interactive server;
Paik p0041

A storage;
Paik p0019; p0041

A display; and 
Paik p0019; p0041

A controller configured to:


Receive a user’s voice for controlling the display apparatus via the voice input,
Paik p0019; p0022-25

Identify whether the user’s voice  a command stored in the storage;
Paik p0022-25

Based on the user voce input not corresponding to the command stored in the storage, transmit the user voice input via the communicator to the external server,
Paik teaches determine that user’s voice does not correspond to command stored in storage, p0022-25
Balasuriya teaches transmit the user’s voice via the communicator to the interactive server. p0027
It would have been obvious to an artisan at the time of the invention to include Balasuriya’s teaching with the system of Paik in order to provide the network speech recognition engine that increases in speech recognition efficiency with large amount of available memory and reduces power consumption.

Based on the user voice input corresponding to the command stored in the storage perform a function of the display apparatus according to the command stored in the storage, and 
Paik teaches providing similar command. p0029, p0038

Based on the user voice input not corresponding to the command stored in the storage, perform a function of the display apparatus corresponding to control information received from the external server via the communicator, and control the display to display a guide information corresponding to the user voice input.
Paik teaches determine that user’s voice does not correspond to command stored in storage and display first guide information corresponding to the user’s voice, p0022-25
Balasuriya teaches transmit the user’s voice via the communicator to the interactive server. p0027



As per claim 1, it is rejected under the same rationale as claim 21, in addition Park teaches displaying guide information which guides the pre-stored command capable of performing the same function as the user’s voice. (Park p0029, and p0038)
  #
16/592,360
Paik 2012/0265536 in view of Balasuriya 2003/0139924
2
The method of claim 1, wherein the interactive server searches control 


Identifies whether there is a pre-stored command in the display apparatus that can perform the same function as the control information, while searching the control information which corresponds to the user voice input; and 
(Park p0029, and p0038)

Based on there being the pre-stored command in the display apparatus that can perform the same function as the control information, generates the guide information corresponding to the pre-stored command and transmits the guide information with the control information to the display apparatus.
(Park p0029, and p0038) 
Balasuriya teaches transmit the user’s voice via the communicator to the interactive server. p0027

3
The method of claim 1, further comprising:
(Park p0029, and p0038) 


Based on to the user voice input being a pre-stored command, search control information which correspond to the pre-stored command; and 
(Park p0029, and p0038) 


Performing a function of the display apparatus based on the search control information.
Paik p0019; p0022-25


As per claims 6-8, they are rejected under the same rationale as claims 1-3.
As per claims 11-12, they are rejected under the same rationale as claims 1-2.
As per claims 17-20, they are rejected under the same rationale as claims 1-3. In additional Balasuriya teaches transmitting user’s voice regardless of whether the user’s voice is a pre-stored command. It would have been obvious to an artisan at the time of the invention to include Balasuriya’s teaching with the system of Paik in order to provide the network speech recognition engine that increases in speech recognition efficiency with large amount of available memory and reduces power consumption.

Claim 4, 5, 9, 10, 13, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paik 2012/0265536 in view of Balasuriya 2003/0139924 and Hennum 2011/0184932.
  #
16/592,360
Paik 2012/0265536 in view of Balasuriya 2003/0139924 and Hennum 2011/0184932.

4
The method claim 3, further comprising:


When the user voice input is a pre-stored command and the user voice input is a command which controls the function of 



The method of claim 1, wherein the external server comprises a first external server which converts the user voice input into text information; and a second external server which generates control information and the guide information based on the text information.
Hennum teaches converting voice into text. (see Hennum p0065)
Balasuriya teaches speech recognition engine and comparator that can convert voice to text. (see fig. 4, items 226 and 228; p0043-44) and 
It would have been obvious to an artisan at the time of the invention to include Hennum’s teaching with the system of Paik in order to provide user with the ability to convert voice to text.


As per claims 9-10, they are rejected under the same rationale as claims 4 and 5.

  #
16/592,360
Paik 2012/0265536 in view of Balasuriya 2003/0139924 and Hennum 20110184932
13
The method of claim 12, further comprising:




The method of claim 11, wherein the external server comprises a first external server which converts the user voice input into text information; and a second external server which generates control information and the guide information based on the text information, and 

Balasuriya teaches speech recognition engine and comparator that can convert voice to text. (see fig. 4, items 226 and 228; p0043-44) 
It would have been obvious to an artisan at the time of the invention to include Hennum’s teaching with the system of Paik in order to provide user with the ability to convert voice to text.

The transmitting the user voice input comprises:


Converting the user voice input into a digital signal by the display apparatus;
Paik teaches determine that user’s voice does not correspond to command stored in storage and display first guide information corresponding to the user’s voice, p0022-25


Transmitting the digital signal to the first external server by the display apparatus;
Balasuriya teaches transmit the user’s voice via the communicator to the interactive server. p0027
Paik teaches determine that user’s voice does not correspond to command stored in storage and display first guide information corresponding to the user’s voice, p0022-25



Generating text information which corresponds to the digital signal and transmitting the text information to the display apparatus by the first external server; and 
Paik teaches determine that user’s voice does not correspond to command stored in storage and display first guide information corresponding to the user’s voice, p0022-25
Balasuriya teaches transmit the user’s voice via the communicator to the interactive server. p0027


Transmitting the text information to the second external server by the display apparatus.
Paik teaches determine that user’s voice does not correspond to command stored in storage and display first guide information corresponding to the user’s voice, p0022-25
Balasuriya teaches transmit the user’s voice via the communicator to the interactive server. p0027





Claim 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paik 2012/0265536 in view of Balasuriya 2003/0139924 and Miyazawa US 5,842,168.

  #
16/592,360
Paik 2012/0265536 in view of Balasuriya 2003/0139924 and Miyazawa US 5,842,168.
15
The method of claim 11, wherein the transmitting information further comprises:


Based on the user voice input not corresponding to a dialog pattern pre-stored in the external server, performing 


Balasuriya teaches transmit the user’s voice via the communicator to the interactive server. p0027
Miyazawa teaches looking for a dialog pattern.  (see Miyazawa Fig 6, item 4, col. 9, lines 5-16; col. 11, lines 55-65)


Displaying the third guide information by the display apparatus.
Paik teaches determine that user’s voice does not correspond to command stored in storage and display first guide information corresponding to the user’s voice, p0022-25
Balasuriya teaches transmit the user’s voice via the communicator to the interactive server. p0027

16
The method of claim 11, wherein the transmitting information further comprises:


Based on to the user voice input being an interactive voice to which the external server cannot respond, generating, by the external server, fourth guide information by extracting a keyword form the user voice input and transmitting the fourth guide information to the display apparatus, the fourth guide information guiding information related to the key word; and 
Paik teaches determine that user’s voice does not correspond to command stored in storage, p0022-25
Balasuriya teaches transmit the user’s voice via the communicator to the interactive server. p0027
Miyazawa teaches looking for a keyword.  (see col. 8 ,lines 15-35)
It would have been obvious to an artisan at the time of the invention to include Miyazawa’s teaching with the system of Paik in order to provide a better voice analyzing system.


Displaying, by the display apparatus, the fourth guide information.
Paik teaches determine that user’s voice does not correspond to command stored in storage and display first guide information corresponding to the user’s voice, p0022-25
Balasuriya teaches transmit the user’s voice via the communicator to the interactive server. p0027






Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENG KE whose telephone number is (571)272-4062.  The examiner can normally be reached on M-F 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 5712723744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PENG . KE
Examiner
Art Unit 3992



/PENG KE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/William H. Wood/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992